Seawell, J.
The evidence in this case is largely circumstantial. There are certain things, however, that seem indicated:
The collision occurred where the two roads had almost, if not quite, merged into one; it occurred on the west side of the road, which would be in Anderson’s lane of traffic going south, and on the wrong side for the truck going north; the truck struck the Anderson car on the left forward end with its own right front end, indicating a sharp turn to the left had been made by the truck; the force of the collision was sufficiently great to throw Anderson’s body for a considerable distance up on the bank to the west, and sent the Anderson car a distance of some 100 ft., or more, to the northwest, in a direction opposite to that it was traveling; the truck, in its broken-down condition, appeared to have traversed some 80 ft. or more after the accident and run part way up the embankment. We think it must be conceded, from the evidence, that the Anderson car came out of the eastern branch of the road where the signs were marked as indicated. That would give both vehicles, at the junction point, a common area which must be traversed by the drivers of the meeting cars with prudence and with the care required by both the common and statute law.
It is insisted that if the truck had kept to its own side of the road, the Anderson car might have passed in safety, since it appears to have traversed the common ground of the junction and gotten on its right side of the road before the collision. We have considered that. But nevertheless, the evidence indicates to us that both vehicles were approaching the junction at a greater speed than prudence demanded at the risk of occupying it at the same time with disastrous results. If it be conceded that there is evidence of negligence on the part of defendant, applying the standards required by precedent, we are unable to escape the conclusion that the negligence of plaintiff’s intestate made some contribution to his injury.
The judgment as of nonsuit is
Affirmed.